Citation Nr: 0804681	
Decision Date: 02/08/08    Archive Date: 02/13/08

DOCKET NO.  04-02 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kristina L. Derro, Attorney


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel




INTRODUCTION

The veteran served on active duty from April 1968 to July 
1970.

This matter comes before the Board of Veterans' appeals 
(Board) on appeal from a July 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In November 2006, the Board reopened the veteran's claim for 
service connection for PTSD and denied the claim on the 
merits.  The Board also denied entitlement to TDIU.  The 
appellant appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2007, the Court affirmed that part of the Board's decision 
that reopened the veteran's claim for service connection for 
PTSD and vacated and remanded that portion of the decision 
which denied PTSD and TDIU.  The Court also instructed the 
Board to obtain a medical opinion to determine if the 
veteran's service connected disabilities interfered with 
obtaining or retaining substantially gainful employment under 
38 C.F.R. § 4.16 (2007).

The issue of TDIU is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran has a diagnosis of PTSD, and the record includes 
credible supporting evidence to corroborate the veteran's 
report of in-service stressors upon which the diagnosis of 
PTSD is based.




CONCLUSION OF LAW

The grant of service connection for PTSD is warranted.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

A PTSD service connection claim must present evidence of a 
PTSD diagnosis consistent with the American Psychiatric 
Association Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM IV); a verified stressor; and 
competent medical evidence that the stressor is the cause of 
PTSD.  38 C.F.R. §§ 3.304(f), 4.125(a) (2007).  The 
regulations in 38 C.F.R. § 3.304(f) were revised during the 
appeal period, but the revisions concern PTSD claims based on 
allegations of personal assault in service, not contended 
here, and thus, they are not applicable.  See 67 Fed. Reg. 
10,332 (March 7, 2002).

The official service records show award of a Combat 
Infantryman Badge for service in the Republic of Vietnam; 
service connection also is in effect for muscle injury due to 
shell fragment wound injury.  If a veteran was awarded 
certain types of citations, e.g., Combat Infantryman Badge, 
Purple Heart Medal, or Bronze Star with "V" device for valor, 
then his allegation as to a PTSD stressor, alone, provided 
that it is consistent with the circumstances of his service, 
is deemed sufficient evidence of a stressor.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(f).

Private clinical records, dated between 1999-2001, including 
those of Drs. Vargas, Velazquez-Munoz, and Vecchini, and 
records in the Social Security Administration (SSA) 
disability compensation benefits application package, do 
reflect a PTSD diagnosis.

Other clinical records approximately contemporaneous to the 
records reflecting a PTSD diagnosis, indicate that the 
veteran has a psychiatric disability, but not PTSD. A 
September 2003 VA PTSD examination report reflects a 
diagnosis of generalized anxiety disorder.  Prior records 
reflect diagnoses to include adjustment reaction with 
depressed mood (Axis I) and dependent and anti-social 
personality disorder (Axis II) (July 1998 VA examination 
report); and depressive disorder (1997 VA clinical records).

A January 2008 letter from Dr. Velazquez-Munoz with 
accompanying examination report diagnosed PTSD and major 
depressive disorder as a result of exposure to combat in 
Vietnam.  

The evidentiary record in this case is complicated, and there 
are some contradictions concerning the veteran's psychiatric 
diagnoses.  However, with resolution of doubt in favor of the 
veteran, all the requirements for the grant of service 
connection for PTSD have been met: There is a diagnosis of 
PTSD based on combat stressors, and the veteran's stressors, 
being in a combat zone and witnessing such action, is 
corroborated by his receipt of the Combat Infantryman Badge.  
Therefore, the grant of service connection for PTSD is 
warranted.

Duties to assist and notify

Given the favorable action taken above, there is no need to 
discuss whether VA's duties to notify and to assist the 
claimant, found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2007), have been met.  

The Board notes the veteran did not submit a written waiver 
of RO consideration of the medical evidence submitted by Dr. 
Velazquez-Munoz in January 2008, but the Board finds no 
prejudice to the veteran in proceeding with the present 
decision, due to the fully favorable outcome.  See 38 C.F.R. 
§ 20.1304(2)(c) (2007).


ORDER

Entitlement to service connection for PTSD is granted.


REMAND

In September 2007, the Court granted a Joint Motion for 
Remand, in part, on a finding that the VA violated 38 U.S.C. 
§ 5103A in that the veteran was not afforded a medical 
opinion to determine if his service connected disabilities 
interfered with obtaining or retaining substantially gainful 
employment under 38 C.F.R. § 4.16, governing TDIU.  
Therefore, the Board was to afford the veteran an examination 
in order to render an informed decision regarding the claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
obtain information concerning his 
employment history.

2.  The veteran should be scheduled for a 
VA social and industrial survey to 
ascertain whether he is unemployable due 
to his service connected disabilities to 
include PTSD.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must address whether it is at 
least as likely as not that the veteran 
is unable to obtain or maintain a 
substantially gainful occupation as a 
consequence of his service connected 
disabilities.  A complete rationale must 
be offered for any opinion provided.

3.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

4.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


